t c memo united_states tax_court john p trowbridge life center houston business_trust john p trowbridge trustee and life choices business_trust john p trowbridge trustee petitioners v commissioner of internal revenue respondent docket no filed date r determined deficiencies in and additions to tax with respect to p john p trowbridge dr trowbridge for and as a protective measure r also determined deficiencies in and additions to tax with respect to p life center houston business_trust life center for and and p life choices business_trust life choices for ps filed a petition for redetermination but failed to appear at trial r moved for default judgment against dr trowbridge with respect to deficiencies in tax for and in the amounts of dollar_figure and dollar_figure respectively r proceeded to trial on the issues of an additional deficiency in tax first raised in r’s amendment to answer with respect to dr trowbridge for based on additional gross business receipts for that year and the additions to tax asserted against dr trowbridge for and held r’s motion for default judgment is granted held further r is not barred by the statute_of_limitations on assessment with respect to dr trowbridge’s taxable_year held further there is an additional deficiency in tax with respect to dr trowbridge for based on gross business receipts of dollar_figure for that year held further dr trowbridge is liable for additions to tax under sec_6651 and sec_6654 i r c with respect to his and taxable years held further dr trowbridge is liable for a penalty under sec_6673 i r c in the amount of dollar_figure john parks trowbridge pro_se m kathryn bellis for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice_of_deficiency respondent determined deficiencies in and additions to federal_income_tax with respect to petitioner john p trowbridge dr trowbridge as follows respondent also asserted additions to tax under sec_6651 in amounts to be determined we interpret respondent’s posttrial brief as conceding those additions to tax in the event we find that the and form sec_1040 received continued year deficiency dollar_figure big_number additions to tax sec_6654 sec_6651 dollar_figure dollar_figure big_number big_number in a statement attached to the notice_of_deficiency respondent explained that business income purportedly earned by petitioner life center houston business_trust life center in and and by petitioner life choices business_trust life choices in is taxable to dr trowbridge on the alternative grounds that life center and life choices were shams life center and life choices were grantor trusts of which dr trowbridge was the owner or dr trowbridge in fact earned such income and under the assignment_of_income_doctrine could not shift the incidence of taxation with respect to such amounts solely as a protective measure ie as an alternative position in the event the foregoing arguments proved to be unsuccessful respondent also determined deficiencies in and additions to tax with respect to life center for and and life choices for and issued notices of deficiency also dated date to that effect petitioners timely filed a petition for redetermination continued by respondent from dr trowbridge in date and date respectively are not valid income_tax returns which we so find because we do not reach respondent’s alternative position we do not set forth the deficiencies and additions to tax determined against life center and life choices respondent has moved that dr trowbridge be held in default and that a decision be entered that there are deficiencies in tax with respect to him for and in the amounts of dollar_figure and dollar_figure respectively and that decisions be entered that there are no deficiencies in tax with respect to life center and life choices respondent has also moved for partial summary_judgment in his favor on the issues of whether respondent is barred by the statute_of_limitations on assessment with respect to dr trowbridge’s taxable_year whether there is an additional deficiency in tax with respect to dr trowbridge for based on additional gross business receipts for that year and whether dr trowbridge is liable for additions to tax under sec_6651 and sec_6654 for the reasons that follow we shall grant respondent’s motion for default judgment and sustain with minor modifications as to amounts the positions he has taken in his motion for partial summary_judgment we shall also impose a penalty on dr trowbridge under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and that amount is less than the deficiency in tax for determined by respondent in the notice_of_deficiency in his motion for default judgment respondent attributes such downward adjustment to the elimination of transfers among petitioners and other duplicated items procedure for the sake of convenience all dollar amounts are rounded to the nearest dollar findings_of_fact dr trowbridge and life center dr trowbridge is a physician who has been practicing medicine since at least at the time the petition was filed in this case dr trowbridge resided in harris county texas dr trowbridge is a calendar_year taxpayer life center is a business trust4 created by dr trowbridge and a colleague on or around date pursuant to a document styled contract and declaration of trust for life center houston the trust agreement the trust agreement purports to effect the transfer by dr trowbridge of unspecified property to life center in exchange for trust certificates evidencing beneficial_ownership of life center although the trust agreement does not identify any trustees by name dr trowbridge held himself out as the trustee of life center before the close of dr trowbridge obtained an employer_identification_number for life center and opened a bank account in life center’s name the life center bank account for purposes of this report we assume without deciding that life center is a legally recognized entity under texas law the medical practice during the years at issue dr trowbridge provided medical services pincite memorial blvd suite humble texas the medical practice the books_and_records of the medical practice were maintained under the cash_method_of_accounting prior to date the medical practice was referred to as john parks trowbridge md and receipts from the medical practice were deposited in two bank accounts styled john parks trowbridge md contemporaneous with the formation of life center in date dr trowbridge began using the name life center houston for the medical practice on date cash receipts and checks from the medical practice for the period december through date were deposited in the life center bank account dr trowbridge’s through form sec_1040 form some time in date the internal_revenue_service irs received from dr trowbridge a form_1040 u s individual_income_tax_return form_1040 although dr trowbridge reported tax of dollar_figure on that form he also inserted the following handwritten notation thereon see attached disclaimer statement--admitted tax_liability is zero as discussed infra dr trowbridge’s form_1040 is relevant to the determination of whether he is liable for the sec_6654 addition_to_tax with respect to his taxable_year the attached disclaimer statement the disclaimer reads in part as follows the assessment and payment of income taxes is voluntary i respectfully decline to volunteer concerning assessment and payment of any_tax balance due on the return or any redetermination of said tax be it known that i therefore deny tax_liability and do not admit that the stated amount of tax on return as calculated solely by reference to provided tables is due and collectible the tax_return read as a whole shows no amount as being the tax and shows the tax to be zero and zero is the starting point in determining a deficiency or any other action involving me initial form_1040 dr trowbridge received extensions of time to file his federal_income_tax return to date on that date dr trowbridge mailed to the irs a form_1040 u s individual_income_tax_return initial form_1040 which the irs received on date although dr trowbridge reported tax of dollar_figure on that form he also attached a disclaimer statement substantially identical to the disclaimer dr trowbridge also deleted the words of perjury from the jurat of his initial form_1040 form 1040x and revised form_1040 on date the irs received from dr trowbridge a form 1040x amended individual_income_tax_return for the jurat is the statement above the signature line on the return which reads in relevant part under penalties of perjury i declare that i have examined this return and accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete form 1040x reporting additional tax of dollar_figure attached as an exhibit to the form 1040x is a form_1040 for signed by dr trowbridge and dated date revised form_1040 in terms of computations the revised form_1040 is substantially identical to the initial form_1040 ie it does not reflect the changes contained in the form 1040x however dr trowbridge did not attach a disclaimer statement to the revised form_1040 nor did he alter the jurat thereof the words under protest without prejudice appear directly beneath dr trowbridge’s signature on both the form 1040x and the revised form_1040 initial form_1040 dr trowbridge received an extension of time to file his federal_income_tax return to date on date the irs received from dr trowbridge a form_1040 u s individual_income_tax_return initial form_1040 although dr trowbridge reported tax of dollar_figure on that form he also wrote the following on page thereof see attached disclaimer--admitted tax_liability is zero per attached statement in substance the attached disclaimer statement is identical to the disclaimer dr trowbridge also deleted the word perjury from the jurat of his initial form_1040 form 1040x and revised form_1040 on date the irs received from dr trowbridge a form 1040x amended individual_income_tax_return for form 1040x reporting additional tax of dollar_figure attached as an exhibit to the form 1040x is a form_1040 for signed by dr trowbridge and dated date revised form_1040 in terms of computations the revised form_1040 is substantially identical to the initial form_1040 ie it does not reflect the changes contained in the form 1040x however dr trowbridge did not attach a disclaimer statement to the revised form_1040 nor did he alter the jurat thereof the words under protest without prejudice appear directly beneath dr trowbridge’s signature on both the form 1040x and the revised form_1040 dr trowbridge’s payments and credits the only payments made by dr trowbridge in respect of his income_tax were dollar_figure payments submitted with his initial form_1040 in date and his form 1040x in date respectively the only payments made by dr trowbridge in respect of his income_tax were dollar_figure payments submitted with his initial form_1040 in date and his form 1040x in date respectively dr trowbridge did not claim any wage withholding or other credits on his and form sec_1040 and sec_1040x the pleadings the petition petitioners filed a petition for redetermination on date we have struck from the petition all assignments of error other than petitioners’ assignment relying on the affirmative defense that the period for assessment of taxes for has expired petitioners’ limitations defense answer and amendment to answer respondent answered petitioners’ one remaining assignment of error by denying that he had erred and averring that because dr trowbridge’s initial form_1040 is not a valid_return the statute_of_limitations does not bar the assessment of tax with respect to dr trowbridge for that year subsequently we granted respondent leave to amend his answer to allege an increased deficiency in dr trowbridge’s tax attributable to increased gross business receipts for that year the portion of dr trowbridge’s deficiency in excess of dollar_figure is hereafter referred to as the additional deficiency respondent also asserted corresponding increases in the additions to tax asserted against dr trowbridge under sec_6651 and sec_6654 consistent with the protective notice_of_deficiency issued to life center respondent asserted respondent also alleged that he issued his notice_of_deficiency to life center within the 3-year period of limitations on assessment applicable to life center’s taxable_year in the alternative an increased deficiency in and increased additions to life center’s tax petitioners did not file a reply to respondent’s amendment to answer petitioners’ discovery requests on september and petitioners served on respondent a request for admissions a set of interrogatories and two requests for production of documents the request for admissions i sec_134 pages in length without attachments and request sec_545 admissions the set of interrogatories i sec_124 pages in length and contains interrogatories on date respondent filed a motion for protective_order with respect to the request for admissions interrogatories and requests for production of documents served by petitioners respondent argued that such requests were not timely addressed improper issues and were intended to burden respondent unduly waste his resources and divert him from trial preparation we asked petitioners to respond and after considering their response granted respondent relief substantially for the reasons stated in respondent’s motion petitioners’ dismissal efforts motion to dismiss for lack of jurisdiction on date petitioners submitted a motion styled petitioner’s verified challenge to jurisdiction of the court which we filed as a motion to dismiss for lack of jurisdiction the motion denies the existence of any contracts or commercial agreements which create an attachment of an equity relationship between the ‘united states’ and or the state of texas and petitioner the motion also states petitioner has specifically forfeited waived rejected declined and refused to voluntarily accept any and all benefits especially admiralty and limited debt liability benefits from the ‘united states’ and its instrumentalities apparently on those bases the motion then states petitioner hereby gives formal notice to the court of petitioner’s status as a nonjuristic person a texas state citizen and that in such status petitioner squarely challenges and voids the jurisdiction of this court petitioners claimed in the motion that we lack in personam jurisdiction and subject matter jurisdiction we denied the motion motion to dismiss on date petitioners submitted a motion styled petitioner’s notice of withdrawal of petition which we filed as a motion to dismiss the motion to dismiss and denied in that motion petitioners reiterated their claim that we lack jurisdiction and stated that they wished to withdraw their to the extent petitioners were relying on grounds other than jurisdiction a decision dismissing the proceedings would have been considered a decision sustaining the deficiencies determined by respondent see sec_7459 since we did not believe that was the result petitioners intended we denied the motion to dismiss petition petitioner hereby gives notice of withdrawal of the petition for review by the united_states tax_court this notice of withdrawal of petition makes moot voids and cancels all proceedings previously scheduled by this court for action upon the petition filed in error trial session this case was set for trial at the court’s trial session commencing date in houston texas the trial session on friday date an employee of the court clerk’s office contacted dr trowbridge and reminded him that petitioners were expected to appear on the following monday at the call of the calendar at the trial session when on date the case was called from the calendar petitioners failed to appear counsel for respondent appeared and announced ready for trial the court set the case for trial on the following day december when the case was recalled from the calendar for trial on date petitioners failed to appear counsel for respondent appeared and announced ready for trial the deputy trial clerk reported that he had left two messages for dr trowbridge at his office regarding the date and time of the trial counsel for respondent orally moved for default judgment with respect to the initial deficiencies in tax determined against dr trowbridge which we took under advisement pending respondent’s filing of a subsequently filed written motion for default the default motion respondent proceeded to trial on the remaining amounts at issue ie the additional deficiency and the additions to tax opinion i the default motion by the default motion respondent moves that dr trowbridge be held in default and that a decision be entered that there are deficiencies in tax with respect to him for and in the amounts of dollar_figure the initial deficiency and dollar_figure the deficiency respectively and that a decision be entered that there are no deficiencies in tax with respect to life center and life choices respondent moves in the alternative that life center be held in default and that a decision be entered that there are deficiencies in tax with respect to life center for and in the amounts of dollar_figure and dollar_figure respectively and that life choices be held respondent bears the burden_of_proof ie the ultimate burden of persuasion with respect to the additional deficiency and the portions of the asserted additions to tax attributable thereto see rule a respondent bears the burden of production ie the burden of moving forward with evidence with respect to the additions to tax asserted against dr trowbridge in their entirety see current sec_7491 since respondent decided to proceed to trial on those issues to satisfy his evidentiary burdens we need not decide whether he was required to do so in this default setting in default and that a decision be entered that there is a deficiency in tax with respect to life choices for in the amount of dollar_figure although the court ordered petitioners to file a response to the default motion dr trowbridge returned to the court a copy of that order with the following language handwritten thereon timely notice of non-acceptance the petition was withdrawn in pertinent part rule a provides a default if any party has failed to plead or otherwise proceed as provided by these rules or as required by the court then such party may be held in default by the court either on motion of another party or on the initiative of the court thereafter the court may enter a decision against the defaulting party upon such terms and conditions as the court may deem proper we have no doubt that petitioners had knowledge of the call of this case on date and the recall of the case on the following day we assume that petitioners failed to answer those calls because they no longer wished to continue their case in this court that is the position they took in their motion to dismiss which we previously denied we therefore grant the default motion and in accordance with respondent’s primary position therein hold dr trowbridge in defaultdollar_figure as discussed above we struck from the petition all assignments of error other than petitioners’ limitations defense since respondent addresses petitioners’ limitations defense among other items in his motion for partial summary_judgment the principal consequence of our holding dr trowbridge in continued ii respondent’s motion for partial summary_judgment respondent has moved for partial summary_judgment in his favor the summary_judgment motion with respect to petitioners’ limitations defense the existence and amount of the additional deficiency and the additions to tax asserted against dr trowbridgedollar_figure summary_judgment is a device used to expedite litigation and is intended to avoid unnecessary and expensive trials of phantom factual questions 78_tc_412 since there was a trial in this case at which respondent presented evidence pertaining to the issues addressed in the summary_judgment motion we need not determine whether summary adjudication is appropriate here we shall therefore deny the summary_judgment motion although we largely continued default is the ratification of respondent’s primary position that dr trowbridge rather than life center and life choices is liable for any deficiencies in tax and additions to tax determined in the notice_of_deficiency in his amendment to answer respondent alleges an additional deficiency of dollar_figure based on gross business receipts of dollar_figure for that year in his posttrial brief respondent asserts that dr trowbridge had gross business receipts of dollar_figure in thus necessitating a rule computation with respect to the additional deficiency respondent moved in the alternative for partial summary_judgment against life center and life choices in the event we deny his request for default judgment against dr trowbridge our disposition of the default motion renders that alternative position moot sustain respondent’s substantive positions therein as discussed below iii statute_of_limitations as a general matter income_tax and related penalties and additions to tax must be assessed within years after the later of the due_date without regard to extensions of the corresponding return or the date on which such return is fileddollar_figure sec_6501 and b a sec_301 b - a proced admin regs however if the taxpayer fails to file a return the commissioner may assess such amounts at any time sec_6501 as relevant to petitioners’ limitations defense respondent contends that dr trowbridge’s initial form_1040 does not constitute a valid_return in 114_tc_136 we held that a disclaimer statement similar to the ones at issue in this case rendered the form_1040 to which it was attached invalid we have also held that altering the form_1040 jurat can destroy that form’s validity as a return e g jenkins v commissioner tcmemo_1989_617 we shall not depart from the reasoning of those cases here accordingly we conclude that dr trowbridge’s initial form_1040 is not a for these purposes the date on which a return is mailed is treated as the filing_date if the postmark date falls within the prescribed period including extensions for filing the return sec_7502 and a a i valid_return it follows that respondent is not barred by the statute_of_limitations on assessment with respect to dr trowbridge’s taxable yeardollar_figure see eg 78_tc_646 iv additional deficiency in the notice_of_deficiency respondent determined that the medical practice generated gross_receipts of dollar_figure in respondent based that determination on an analysis of the deposit activity with respect to the two bank accounts styled john parks trowbridge md and the life center bank account collectively the medical practice bank accounts respondent subsequently received daily cash analysis reports and daily practice summaries with respect to the medical practice for as the result of the enforcement of a summons issued to dr trowbridge those reports introduced into evidence at trial show that the medical practice generated gross_receipts of dollar_figure in dollar_figure even if the revised form_1040 that dr trowbridge submitted in date constitutes a valid_return an issue respondent does not explicitly address and we do not decide respondent issued the notice_of_deficiency on date well within the 3-year period of limitations on assessment for that would have commenced on the date of such filing see sec_6503 sec_6213 issuance of a valid notice_of_deficiency suspends the running of the period of limitations on assessment during the pendency of any ensuing proceedings originating in this court we have adjusted respondent’s computation of medical practice gross_receipts dollar_figure downward by dollar_figure to reflect a patient refund recorded on the cash analysis report for continued respondent bolstered his documentary_evidence with witness testimony kathryn hill a former employee of dr trowbridge’s testified that she had prepared the practice summaries each day as part of her duties and that she had derived the month-to-date and year-to-date collections listed thereon from the daily cash analysis reports prepared by other personnel ms hill further testified that as sometimes reflected in her handwritten notations on the daily cash analysis reports she had transferred cash receipts directly to dr trowbridge and had used patients’ checks to pay third party creditors of the medical practice whenever dr trowbridge so requested rather than depositing such amounts in any of the medical practice bank accounts ms hill’s testimony is consistent with that of william williams an irs agent who testified that in his review of the medical practice bank account statements he had been unable to find deposits corresponding to numerous checks and cash receipts recorded in the daily cash analysis reports dr trowbridge’s own daily records establish the gross_receipts of the medical practice in and the testimony of ms hill and mr williams satisfactorily explains the large discrepancy between that amount and the aggregate bank_deposits on which respondent based the initial deficiency continued date that we believe respondent overlooked accordingly we find that there is an additional deficiency in tax with respect to dr trowbridge for based on gross business receipts of dollar_figure for that year v additions to tax a statutory provision sec_1 sec_6651 sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to percent of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of percent for returns more than months delinquent for these purposes the amount_required_to_be_shown_as_tax on the return is reduced by any timely payments of the tax16 and any credits which may be claimed on the return sec_6651 sec_6654 sec_6654 provides for an addition_to_tax in the form of an interest charge in the event of an underpayment of a required_installment of individual estimated_tax as relevant to this in general payment of income_tax is due on the due_date of the corresponding return determined without regard to any filing extensions sec_6151 case each required_installment of estimated_tax is equal to percent of the required_annual_payment which in turn is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 and ii the due dates of the required installments for a calendar taxable_year are april june and september of that year and january of the following year sec_6654 for purposes of sec_6654 an individual’s tax consists of income_tax and self-employment_tax and is determined before the application of any wage withholding credit17 but after the application of other allowable credits sec_6654 see sec_31 there are two mechanical exceptions to the applicability of the sec_6654 addition_to_tax first as relevant to this case the addition is not applicable if the tax shown on the individual’s return for the year in question or if no return is filed the individual’s tax for that year reduced for these purposes by any allowable credit for wage withholding is less under sec_6654 wage withholding credits are treated as payments of estimated_tax than dollar_figure sec_6654 second the addition is not applicable if the individual’s tax for the preceding_taxable_year was zero sec_6654 b discussion respondent’s sec_6651 determinations we have already concluded in the context of petitioners’ limitations defense that the disclaimer statement attached to and the alteration of the jurat of dr trowbridge’s initial form_1040 rendered that form_1040 invalid since dr trowbridge attached a substantially identical disclaimer statement to and similarly altered the jurat of his initial form_1040 we conclude as well that dr trowbridge’s initial form_1040 is not a valid_return in addition to introducing at trial dr trowbridge’s invalid initial and form sec_1040 respondent produced evidence that dr trowbridge did not submit to the irs any other document purporting to be a return for or until date respondent therefore produced evidence that dr trowbridge did not timely file federal_income_tax returns for and and that each such failure continued for more than months in the absence of any conflicting or exculpatory evidence eg evidence of reasonable_cause or lack of willful neglect on the effective for taxable years beginning after date the threshold_amount is dollar_figure taxpayer_relief_act_of_1997 publaw_105_34 111_stat_994 part of dr trowbridge we conclude that dr trowbridge is liable for 25-percent additions to tax under sec_6651 with respect to his and taxable yearsdollar_figure respondent also produced evidence that dr trowbridge did not make any timely payments in respect of his and income taxes and did not claim any_tax credits for those years accordingly the 25-percent additions to tax for which dr trowbridge is liable under sec_6651 apply to the full amount of tax required to be shown on his respective and returnsdollar_figure see sec_6651 respondent’s sec_6654 determination sec_21 in addition to introducing at trial dr trowbridge’s invalid initial and form sec_1040 respondent submitted we note that in computing the amount of the addition_to_tax respondent incorrectly applied a rate of percent rather than percent see supra note the amount of tax required to be shown on dr trowbridge’s return is equal to the initial deficiency dollar_figure plus the additional deficiency the latter amount to be determined under rule in accordance with part iv of this report the amount of tax required to be shown on dr trowbridge’s return is equal to the deficiency dollar_figure respondent applied the provisions of sec_6654 without regard to the amounts shown as tax on the revised and form sec_1040 attached by dr trowbridge to the and form sec_1040x submitted by him to the irs in date petitioners did not assign error to that aspect of respondent’s determinations we shall not therefore decide whether the revised and form sec_1040 are valid returns or otherwise take them into account for purposes of determining the application of sec_6654 with the summary_judgment motion dr trowbridge’s invalid form_1040 authenticated by affidavit of respondent’s counseldollar_figure respondent also produced evidence that dr trowbridge did not make any timely payments actual or deemed see supra note in respect of his or income taxes that could be applied against his required annual payments given the foregoing evidence regarding invalid returns the general applicability of the estimated_tax provisions to dr trowbridge’s respective and taxable years depends on whether dr trowbridge’s actual rather than reported tax for those years is greater than zero see sec_6654 similarly the availability of the dollar_figure de_minimis exception with respect to either such year is determined by reference to dr trowbridge’s actual rather than reported tax for each such year less any allowable wage_withholding_credit see sec_6654 as relevant to the application of sec_6654 our disposition herein of the default motion establishes that dr trowbridge’s tax for each of and is indeed greater than zero as relevant to the application of sec_6654 such disposition establishes that as referenced in our findings_of_fact dr trowbridge’s form_1040 includes a disclaimer statement that is substantially identical to the disclaimers attached to his initial and form sec_1040 on that basis we conclude that dr trowbridge’s form_1040 is not a valid_return see 114_tc_136 dr trowbridge’s tax less allowable wage withholding credits for each year far exceeds dollar_figure our disposition of the default motion also precludes the applicability of the sec_6654 exception zero tax for preceding year with respect to dr trowbridge’s taxable_year in that regard although the record does not reveal dr trowbridge’s tax for we deem his form_1040 showing tax of dollar_figure and no tax_credits to be evidence that such tax was greater than zero which would render the sec_6654 exception inapplicable to his taxable_year as well based on the foregoing and in the absence of any evidence to the contrary we conclude that dr trowbridge was subject_to estimated_tax with respect to each of his and taxable years and that he made no timely payments in respect of such liability thus the amount of dr trowbridge’s underpayment with respect to each installment of his required annual payments for those years is equal to the full amount of such installmentdollar_figure vi sec_6673 penalty in pertinent part sec_6673 provides sec_6673 sanctions and costs awarded by courts a tax_court proceedings -- in that regard we accept respondent’s computation of the addition_to_tax dollar_figure and we direct the parties to determine the amount of the addition_to_tax on the basis of dr trowbridge’s tax more precisely percent thereof determined in accordance with note supra procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled principles before they file returns and litigate 791_f2d_68 7th cir see also grasselli v commissioner tcmemo_1994_581 quoting coleman a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law e g 115_tc_523 we need not find specific damages to invoke sec_6673 rather that section is a penalty provision intended to deter and penalize frivolous claims and positions in deficiency proceedings 102_tc_596 dr trowbridge does not here argue for any change in the law and there is no plausible argument that as maintained in the disclaimers attached to his initial and form sec_1040 the payment of income taxes is voluntary e g 91_tc_88 whatever legitimate arguments may underlie his assignments of error dr trowbridge has emphasized frivolous arguments and for that reason alone deserves to have a sec_6673 penalty imposed against him we are also convinced by dr trowbridge’s conduct that he both instituted and maintained these proceedings for delay which is a separate basis for imposing a sec_6673 penalty we struck substantial portions of the petition his discovery requests ran to hundreds of pages and we granted respondent’s motion for a protective_order with respect thereto notwithstanding his active indeed forceful prosecution of this case initially dr trowbridge abruptly changed course weeks before trial at that point he attempted to withdraw the petition asserting a jurisdictional challenge premised on his disavowal of any commercial relationship with and any enjoyment of benefits from the united_states he refused to appear for trial despite notice thereof we interpret dr trowbridge’s actions in prosecuting and not prosecuting this case as evidence of his intent to delay these proceedings there is a contemporaneous case in this court involving dr trowbridge and his taxable years which involves conduct similar to that involved here see trowbridge v commissioner tcmemo_2003_164 we conclude that dr trowbridge deserves a large penalty under sec_6673 therefore we shall impose on him a penalty of dollar_figure to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
